PER CURIAM: *
Darryan Washington appeals from his final order of criminal forfeiture following *977his guilty plea to conspiracy to distribute cocaine. He argues pursuant to Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), that he had a Sixth Amendment right to have a jury resolve the disputed issue whether $148,000 seized by the Government was obtained as a result of the drug conspiracy.
The Supreme Court held in Libretti v. United States, 516 U.S. 29, 49, 116 S.Ct. 356, 133 L.Ed.2d 271 (1995), that “the right to a jury verdict on forfeitability [did] not fall within the Sixth Amendment’s constitutional protection.” Libretti has not been overruled by Blakely or Booker. Libretti therefore controls the constitutional issue “unless and until the Supreme Court itself determines to overrule it.” Cf. United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000) (internal quotation marks and citation omitted). Given that Washington did not have a Sixth Amendment right to a jury trial of the disputed forfeiture issue, the issue whether he orally waived that right is moot.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.